--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody National Reit I, Inc. 8-K [moody-8k_0607.htm]
 
 
EXHIBIT 10.1
 
MNHP NOTE HOLDER, LLC
 
LIMITED LIABILITY COMPANY
 
OPERATING AGREEMENT
 


 

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS




ARTICLE
PAGE
   
 
1.    THE COMPANY
1
 
1.1    Formation.
1
   
1.1.1    Formation; Statutory Compliance
1
   
1.1.2    Investment Representations
1
   
1.1.3    Organizer Release
2
 
1.2    Name
2
 
1.3    Purpose.
2
 
1.4    Dissolution.
2
   
1.4.1    Events Causing Dissolution
2
   
1.4.2    Liquidation of Property and Application of Proceeds.
3
 
1.5    Books, Records and Tax and Accounting Matters.
3
   
1.5.1    Availability
3
   
1.5.2    Tax and Accounting Decisions
3
   
1.5.3    Reports
4
   
1.5.4    Tax Returns
4
   
1.5.5    Taxable and Fiscal Year
4
   
1.5.6    Depositories
4
 
1.6    Amendment of Certificate.
4
   
 
2.    MEMBERS
 
4
 
2.1    Rights and Obligations of Members.
4
   
2.1.1    Limitation on Members’ Liabilities
4
   
2.1.2    Priority and Return of Capital
4
 
2.2    Meetings.
4
   
2.2.1    Meetings
4
   
2.2.2    Quorum
5
   
2.2.3    Manner of Acting
5
   
2.2.4    Proxies
5
   
2.2.5    Action by Members Without a Meeting
5
   
2.2.6    Notice
5
   
2.2.7    Waiver of Notice
5
 
2.3    Capital Contributions.
5
   
2.3.1    Units; Acquisition by HP Grapevine Trust Members
5
   
2.3.2    Units; Acquisition by REIT Member
6
   
2.3.3    Additional Contributions
6
   
2.3.4    Other Matters.
6
   
2.3.5    Negative Capital Accounts
6
 
2.4    Loans.
6
   
2.4.1    Loans to the Company
6
   
2.4.2    Other Loans
6
   
 
3.    MANAGEMENT
 
7
 
3.1    The Manager.
7
   
3.1.1    Management and Authority
7
   
3.1.2    Number, Tenure and Qualifications
7
   
3.1.3    Duties and Obligations of Manager and Tax Matters Person.
7
   
3.1.4    Restrictions on Authority of Manager
8

 
 
(i)

--------------------------------------------------------------------------------

 
 
 

   
3.1.5    Exculpation; Indemnification.
8
   
3.1.6    Compensation
8
   
3.1.7    Resignation
8
   
3.1.8    Vacancies
8
 
3.2    Consultation with and Approval Rights of Moody National.
9
 
3.3    Appointment of Manager as Attorneys-In-Fact.
9
   
3.3.1    Manager As Attorney-in-Fact
9
   
3.3.2    Survival of Appointment
9
   
 
4.    ALLOCATIONS AND DISTRIBUTIONS
 
9
 
4.1    Allocations of Profits and Losses.
9
   
4.1.1    Profits From Operations
9
   
4.1.2    Profits From Sale or Exchange
10
   
4.1.3    Losses From Operations and From Sale or Exchange
10
   
4.1.4    Special Allocation Rules.
10
   
4.1.5    Other Allocation Rules.
11
   
4.1.6    Power of Manager to Vary Allocations of Profits and Losses
12
   
4.1.7    Tax Allocations
12
   
4.1.8    No Capital Shift
12
 
4.2    Distributions.
12
   
4.2.1    Cash From Operations
12
   
4.2.2    Cash From Sale or Exchange
12
 
4.3    Distribution Among Members.
13
 
4.4    Amounts Withheld.
13
 
4.5    In Kind Distributions.
13
 
4.6    Limitation Upon Distributions.
13
   
 
5.    TRANSFERS AND REDEMPTION RIGHTS
 
13
 
5.1    Transfer of Interests.
13
   
5.1.1    Restriction on Transfers
13
   
5.1.2    Permitted Transfers
13
   
5.1.3    Prohibited Transfers.
13
   
5.1.4    Rights of Unadmitted Assignees
14
   
5.1.5    Admission of Interest Holders as Members
14
 
5.2    Additional Members.
15
 
5.3    Withdrawal.
15
   
 
6.    RESERVED
 
15
   
 
7.    DEFINITIONS AND MISCELLANEOUS
 
15
 
7.1    Definitions.
15
 
7.2    Miscellaneous.
21
   
7.2.1    Notices
21
   
7.2.2    Severability
21
   
7.2.3    Captions
21
   
7.2.4    Person and Gender
21
   
7.2.5    Benefits and Burdens
21
   
7.2.6    Applicable Law
21
   
7.2.7    Entire Agreement
21
   
7.2.8    Agreement in Counterparts
21
   
7.2.9    Amendment
21

 
 
(ii)

--------------------------------------------------------------------------------

 
 

   
7.2.10    Further Assurances
21
   
7.2.11    Restriction on Company Activities
22



 
 
(iii)

--------------------------------------------------------------------------------

 

MNHP NOTE HOLDER, LLC
 
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
 


THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT (the “Agreement”) of MNHP
NOTE HOLDER, LLC (the “Company”), effective the 3rd day of June, 2011, is made
and entered into by the Persons set forth on Exhibit “A” and MOODY NATIONAL
OPERATING PARTNERSHIP I, L.P., a Delaware limited partnership (“REIT Member”),
and MOODY NATIONAL MORTGAGE CORPORATION, a Texas corporation (“Moody
National”).  Capitalized terms that are not defined shall have the meanings
ascribed to such terms in Section 7.1 of this Agreement.
 
BACKGROUND


REIT Member, Moody National, and those Persons who have executed this Agreement
and who have contributed capital to the Company as set forth in Exhibit “A”
(collectively, the “HP Grapevine Trust Members”) have formed MNHP Note Holder,
LLC, as a limited liability company under the Act pursuant to the Certificate
filed with the Delaware Secretary of State on February 16, 2011, and desire to
enter into this Agreement to govern the operations of the Company.
 
Concurrently with its execution of this Agreement, HP Grapevine Trust Members
will contribute capital to the Company as set forth on Exhibit “A”.  The Company
will assume Moody National’s interest as “Buyer” under that certain Note
Purchase Agreement with Patriot Bank, dated March 31, 2011.
 
The Members intend that the Company be classified as a partnership for federal
and state income tax purposes.
 
THE AGREEMENT:


NOW, THEREFORE, the Members on behalf of themselves agree as follows:


1.  THE COMPANY
 
1.1           Formation.
 
1.1.1           Formation; Statutory Compliance.  The Company constitutes a
limited liability company formed pursuant to, and governed by, the Delaware Act
and other applicable laws of the State of Delaware.  The Manager shall, when
required, file such amendments to or restatements of the Certificate, and such
other documents and instruments, in such public offices in the State of Delaware
or elsewhere as the Manager deems advisable to give effect to the provisions of
this Agreement and the Certificate, to respect the formation of and the conduct
of business by, the Company, and to preserve the character of the Company as a
limited liability company.
 
1.1.2           Investment Representations.   Each Member represents and
warrants as to the following:
 
(a)           The Member acknowledges that the Company will not register the
issuance of the Membership Interests under the federal Securities Act of 1933,
as amended (the “1933 Act”), or any state securities laws (the “State Acts”) in
reliance upon exemptions from registration contained in the 1933 Act and the
State Acts, and that the Company relies upon these exemptions, in part, because
of the Member’s representations, warranties, and agreements contained in this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

(b)           The Member is acquiring its Membership Interest for its own
purpose, with the intention of holding the Membership Interest for investment
and with no present intention of dividing or allowing others to participate in
this investment or of reselling or otherwise participating, directly or
indirectly, in a distribution of the Membership Interest; and it will not make
any sale, transfer, or other disposition of the Membership Interest without
registration under the 1933 Act and the State Acts unless an exemption from
registration is available under the 1933 Act and the State Acts.
 
(c)           The Member is familiar with the business in which the Company is
or will be engaged, and based upon its knowledge and experience in financial and
business matters, it is familiar with the investments of the type that it is
undertaking to purchase; it is fully aware of the problems and risks involved in
making an investment of this type; and it is capable of evaluating the merits
and risks of this investment.  The Member acknowledges that, prior to executing
this Agreement, it has had the opportunity to ask questions of and receive
answers or obtain additional information from a representative of the Company
concerning the financial and other affairs of the Company, and, to the extent it
believes necessary in light of its knowledge of the Company’s affairs, it has
asked these questions and received satisfactory answers.
 
(d)           The investment that the Member is undertaking corresponds with the
nature and size of its present investments and net worth, and the Member can
financially bear the economic risk of this investment, including the ability to
afford holding the Membership Interest for an indefinite period or to afford a
complete loss of this investment.
 
1.1.3           Organizer Release.  The Company hereby ratifies and adopts the
acts and conduct of the Company’s organizer in connection with the Company’s
organization as acts and conduct by and on behalf of the Company.  The
organizational and other activities for which the organizer was responsible have
been completed.  The organizer is hereby relieved of any further duties and
responsibilities in that regard, and the Company and the Members hereby
indemnify and hold harmless the organizer for any loss, liability or expense
arising from its actions or conduct in such capacity.
 
1.2           Name.
 
The business of the Company is conducted under the name of “MNHP Note Holder,
LLC” or such other name as the Manager shall hereafter designate.
 
1.3           Purpose.
 
The purpose of the Company is to acquire and hold that certain Real Estate Lien
Note (Non-Recourse) by Moody National HP Grapevine Trust to Patriot Bank, in the
original principal amount of $13,000,000.00 (as renewed and/or extended from
time to time, the “Note”) and all ownership interest of Patriot Bank in the Note
and the related loan documents (“Property”), and to engage in any lawful act or
activity and to exercise all powers necessary or reasonably connected with the
Company’s business which may be legally exercised by limited liability companies
under the Delaware Act, and engage in all activities necessary, customary,
convenient or incident to such purpose.
 
1.4           Dissolution.
 
1.4.1           Events Causing Dissolution.  The Company shall be dissolved and
its affairs wound up upon the earlier of the following to occur:
 
(a)           the payment of the Note in full;
 

 
2

--------------------------------------------------------------------------------

 

(b)           a determination by the Manager to dissolve and liquidate the
Company;
 
(c)           a decree of judicial dissolution; or
 
(d)           when otherwise required by law.
 
In accordance with Section 18-801(a)(4) of the Delaware Act, the Company shall
not dissolve upon an event of disassociation with respect to the last remaining
Member but instead the legal successor to such Member shall automatically become
a Member of the Company with all the rights appurtenant thereto.
 
1.4.2                Liquidation of Property and Application of Proceeds.
 
Upon the dissolution of the Company, the Manager will wind up the Company’s
affairs in accordance with the Delaware Act, and will be authorized to take any
and all actions contemplated by the Delaware Act as permissible, including,
without limitation:
 
(a)           prosecuting and defending suits, whether civil, criminal, or
administrative;
 
(b)           settling and closing the Company’s business, causing the Company
to prepare a final financial statement in accordance with Section 1.5.3, and
making adjustments among Members with respect to distributions under Article 4
based upon such financial statement;
 
(c)           liquidating and reducing to cash the Company’ assets, including
the Property, as promptly as is consistent with obtaining its fair value;
 
(d)           discharging or making reasonable provision for the Company’s
liabilities; and
 
(e)           distributing the proceeds of liquidation and any undisposed
Company assets to the Members in accordance with Section 4.2.2.
 
1.5           Books, Records and Tax and Accounting Matters.
 
1.5.1           Availability.  At all times during the existence of the Company,
the Manager must keep or cause to be kept complete and accurate books and
records appropriate and adequate for the Company’s business.  Such books and
records, whether financial, operational or otherwise and including a copy of
this Agreement, any amendments to it, and a record of ownership by the Members
of Membership Interests, must at all times be maintained at the principal place
of business of the Company.  Any Member or such Member’s duly authorized
representative, subject to reasonable standards established by the Manager
governing what information and documents are to be furnished at what time and
location and at whose expense, has the right at any time, for any purpose
reasonably related to such Member’s Membership Interest, to inspect and copy
from such books and documents during normal business hours.
 
1.5.2           Tax and Accounting Decisions.  All decisions as to tax and
accounting matters, except as this Agreement specifically provides to the
contrary, are made by the Manager.  Each of the Members shall supply to the
Company the information necessary to give effect properly to any tax election
made by the Company under this Section 1.5.2.
 

 
3

--------------------------------------------------------------------------------

 

1.5.3           Reports.  Within ninety (90) days after the end of each fiscal
year, or such other times as determined by the Manager, the Manager shall cause
to be delivered to all Members a profit and loss statement for, and a balance
sheet as of the end of, such year or other period and the related notes, if any,
together with any report thereon prepared and delivered by the Company.
 
1.5.4           Tax Returns.  The Manager shall cause the Company to prepare all
federal, state, municipal and other tax returns that the Company is required to
file, and file with the appropriate taxing authorities all returns required to
be filed by the Company in a manner required for the Company to be in compliance
with any law governing the timely filing of such returns.
 
1.5.5           Taxable and Fiscal Year.  The Company’s taxable and fiscal years
are the calendar year.
 
1.5.6           Depositories.  The Manager shall maintain or cause to be
maintained one or more accounts for the Company in such depositories as the
Manager shall select.  All receipts of the Company from whatever source received
shall be deposited to such accounts, all expenses of the Company shall be paid
from such accounts, and no funds not belonging to the Company shall be deposited
to such accounts.  All amounts so deposited shall be received, held and
disbursed by a Person or Persons designated by the Manager only for the purposes
authorized by this Agreement.
 
1.6           Amendment of Certificate.
 
The Certificate may be amended only with a Majority in Interest of the Members
and the consent of the Manager.
 
2.  MEMBERS
 
2.1           Rights and Obligations of Members.
 
2.1.1           Limitation on Members’ Liabilities.  Each Member’s liability
shall be limited as set forth in this Agreement and the Delaware Act and other
applicable law.  Notwithstanding the provisions of this Agreement, failure by
the Members to follow the formalities relating to the conduct of the Company’s
affairs set forth herein shall not be a ground for imposing personal liability
on a Member of the Company.
 
2.1.2           Priority and Return of Capital.  Except as otherwise
specifically set forth in this Agreement, no Member or Economic Interest Owner
shall have the right to demand or receive property other than cash in return for
a Capital Contribution or as a distribution pursuant to Article 4; nor shall
such Member or Economic Interest Owner have priority over any other Member or
Economic Interest Owner, either as to the return of Capital Contributions or as
to any distributions pursuant to Article 4, except as otherwise specifically set
forth in this Agreement.
 
2.2           Meetings.
 
2.2.1           Meetings.  Meetings of Members will be called by the Manager
whenever the Manager deems necessary or when requested in writing to do so by a
Member.  Any such meetings shall be held at the principal place of business of
the Company, or at such other location as determined by the Manager, or may be
held by means of conference telephone or similar communications equipment by
means of which all persons participating in the meeting can hear each other.
 

 
4

--------------------------------------------------------------------------------

 

2.2.2           Quorum.  Members holding a Majority in Interest, represented in
person or by proxy, constitute a quorum at any meeting of Members.  In the
absence of a quorum at any such meeting, a majority of the Percentage Interests
so represented may adjourn the meeting from time to time for a period not to
exceed sixty (60) days without further notice.  However, if at the adjournment a
new record date is fixed for the adjourned meeting, a notice of the adjourned
meeting must be given to each Member of record entitled to vote at the
meeting.  At such adjourned meeting at which a quorum is present or represented,
any business may be transacted which might have been transacted at the meeting
as originally noticed.  Members present at a duly organized meeting may continue
to transact business until adjournment, notwithstanding the withdrawal during
such meeting of Members whose absence would cause less than a quorum to be
present.
 
2.2.3           Manner of Acting.  If a quorum is present, the affirmative vote
of a Majority in Interest is the act of the Members, except as expressly
provided by this Agreement.
 
2.2.4           Proxies.  At all meetings of Members, a Member may vote in
person or by proxy.  A Member may appoint a proxy by executing a writing which
authorizes another Person or Persons to vote or otherwise act on the Member’s
behalf.  Such writing must be filed with the Manager before or at the time of
the meeting.  No appointment of proxy is valid after eleven months from the date
of its execution, unless otherwise provided in the appointment writing.
 
2.2.5           Action by Members Without a Meeting.  Action required or
permitted to be taken at a meeting of Members may be taken without a meeting if
the action is taken by persons who would be entitled to vote not less than the
minimum number of votes that would be necessary to authorize or take the
action.  The action must be evidenced by one or more written consents describing
the action taken, signed by the Members entitled to take such action and
delivered to the Company for inclusion in its records.  Action taken under this
Section 2.2.5 is effective when the Members required to approve such action have
signed the consent, unless the consent specifies a different effective
date.  The record date for determining Members entitled to take action without a
meeting is the date the first Member signs a written consent.  If action is
taken by written consent by less than all the Members entitled to vote on the
action, all Members entitled to vote who did not participate in taking the
action shall be given notice of the action taken within ten (10) days of the
action being taken; provided, however, failure to give such notice shall not
invalidate the action so taken.
 
2.2.6           Notice.  The Manager must provide each Member with at least two
(2) days’ notice of a meeting of the Members in accordance with Section
7.2.1.  The notice must contain the date, time and place of such
meeting.  Unless otherwise required by the Delaware Act, the notice need not
state the purpose or purposes of the meeting.  Information as to how a Member
can participate by telephone shall be provided by the Manager promptly upon
request.
 
2.2.7           Waiver of Notice.  A Member may waive any notice required by the
Delaware Act, the Certificate or this Agreement before or after the date and
time of the meeting or event for which notice is required or before or after the
date and time stated in the notice.  The waiver must be in writing, be signed by
the Member entitled to the notice and be delivered to the Company for inclusion
in its records.  A Member’s attendance at a meeting waives objection to lack of
notice or defective notice of the meeting, unless the Member at the beginning of
the meeting objects to holding the meeting or transacting business at the
meeting.
 
2.3           Capital Contributions.
 
2.3.1           Units; Acquisition by HP Grapevine Trust Members.  The Company
is hereby authorized to sell and issue up to 1,350 Units at a purchase price of
$1,000 per Unit and to admit the
 

 
5

--------------------------------------------------------------------------------

 

Persons who acquire such Units as Members.  The minimum purchase shall be 10
Units, except that the Manager may, in its sole discretion, sell and issue Units
in increments of less than 10.  The maximum number of Units that may be acquired
by the HP Grapevine Trust Members is 670.  The purchase price of each Unit shall
be paid in full in cash at the time of execution of the Subscription
Agreement.  Payment of the purchase price for a Unit shall constitute the
Member’s initial Capital Contribution.  Each HP Grapevine Trust Member desiring
to acquire Units and become a Member shall tender to the Company a Subscription
Agreement for the number of Units desired, together with the correct full
Subscription Payment of the Units so subscribed.  The Company shall accept or
reject each Subscription Agreement within 30 days after the Company receives the
same (and the failure by the Company to accept a Subscription Agreement within
the 30 day period shall constitute a rejection thereof).  If rejected, all
Subscription Payments shall be returned to the subscriber.  Acceptance of a
Subscription Agreement shall be evidenced by the execution of the Subscription
Agreement by the Manager.
 
2.3.2           Units; Acquisition by REIT Member.  The REIT Member shall
purchase an amount of Units that is equal to 1,350 minus the number of units
subscribed for (and accepted by the Manager) by the HP Grapevine Trust Members
as set forth in Section 2.3.1.
 
2.3.3           Additional Contributions.  At any time that either (a) the
Manager determines that the Company needs additional capital in order to satisfy
any operating deficit of the Company or to satisfy any indebtedness or other
obligation of the Company that will be due within 45 days or (b) the Manager
deems it advisable for the Company to request additional capital, the Manager
may require the Members to make additional Capital Contributions to the Company
in accordance with their Percentage Interests. If a Member fails or is unable to
make a required capital call, the other Member may contribute the required
contribution for the failing Member and the failing Member’s Percentage Interest
will be reduced and the contributing member’s Percentage Interest will be
increased.
 
2.3.4                Other Matters.
 
(a)           Except as otherwise provided in this Agreement, no Member may
demand or receive a return of Capital Contributions. No Member has the right to
receive property other than cash except as specifically provided in this
Agreement. No Member is entitled to interest on any Capital Contribution.
 
(b)           The Manager has no personal liability for the repayment of any
Capital Contribution of any Member.
 
2.3.5           Negative Capital Accounts.  No Member is obligated to restore a
negative balance in such Member’s Capital Account.
 
2.4           Loans.
 
2.4.1           Loans to the Company.  The Members may lend money to the Company
as approved by the Manager. If a Member lends money to the Company pursuant to
this Section 2.4.1, the amount of any such loan is not an increase in the
Member’s Capital Contribution or Percentage Interest, nor does it entitle the
Member to any increase in the share of distributions of the Company, nor subject
the Member to any greater proportion of the Losses that the Company may sustain.
The amount of any such loan shall be a debt due from the Company to the Member,
at such rates and on such terms as determined reasonably by the Manager, but in
no event less than the Applicable Federal Rate.
 
2.4.2           Other Loans.  If the Manager determines that funds are
reasonably necessary for conducting the business of the Company, the Manager is
authorized (but not obligated) to borrow the needed funds on the Company’s
behalf on commercially reasonable terms existing at the time of the borrowing,
and all or any portion of the Company’s assets may be pledged or conveyed as
security for the indebtedness.
 

 
6

--------------------------------------------------------------------------------

 

3.  MANAGEMENT
 
3.1           The Manager.
 
3.1.1           Management and Authority.  The business and affairs of the
Company shall be managed by its Manager. Except with respect to matters where
the approval of the Members is expressly required pursuant to this Agreement, or
by nonwaivable provisions of applicable law, the Manager have, to the full
extent permitted by the Delaware Act, sole, exclusive, full and complete
authority, power and discretion to manage and control the business, affairs and
properties of the Company, to make all decisions regarding those matters and to
perform any and all other acts or activities customary or incident to the
management of the Company’s business, including, without limitation, the right
and power to appoint individuals to serve as officers of the Company and to
delegate authority to such officers. The signature of any one or more officers
of the Manager on any document or instrument purporting to bind the Company
shall constitute conclusive evidence as to third parties of the authority of
such person to execute such document or instrument on behalf of the Company and
thereby so bind the Company.
 
3.1.2           Number, Tenure and Qualifications.  The Company shall have one
(1) Manager, who is REIT Member.  The Manager shall hold office until the
Manager resigns, dies, becomes permanently disabled, or is removed pursuant to
this Agreement.  The Manager may only be removed by a Majority in Interest in
the event the Manager suffers an Event of Insolvency.
 
3.1.3                Duties and Obligations of Manager and Tax Matters Person.
 
(a)           The Manager must take all actions necessary or appropriate (i) for
the continuation of the Company’s valid existence as a limited liability company
under the laws of the State of Delaware and of each other jurisdiction in which
such existence is necessary to protect the limited liability of the Members or
to enable the Company to conduct the business in which it is engaged and (ii)
for the accomplishment of the Company’s purposes.
 
(b)           The Manager must devote to the Company such time as may be
necessary for the proper performance of all of their duties under this
Agreement, but the Manager is not required to devote full time to the
performance of such duties and may have other business interests or engage in
other business activities. Neither the Company nor any Member has any right, by
virtue of this Agreement, to share or participate in such other investments or
activities of the Manager. The Manager will not incur any liability to the
Company or to any Member as a result of engaging in any other business or
venture.
 
(c)           The Tax Matters Person may enter into and execute on behalf of all
Members an agreement with the Internal Revenue Service extending the statute of
limitations for making an assessment of federal income taxes or the time periods
relating to submitting administrative adjustment requests for the Company. The
Tax Matters Person may not enter into any agreement with the Internal Revenue
Service which affects the amount, deductibility or credit of any Company item
without the prior written consent of all of the Members. In the event of an
audit of the Company’s federal income tax return, the Tax Matters Person will
provide all Members with the information required by law relating to the
administrative or judicial proceedings for the adjustment of Company items. The
Tax Matters Person
 

 
7

--------------------------------------------------------------------------------

 

is entitled to reimbursement by the Company for all expenses reasonably incurred
by him in representing the Company in any administrative or judicial proceeding
relating to the tax treatment of Company items.
 
3.1.4           Restrictions on Authority of Manager.  Without the consent of a
Majority in Interest, the Manager has no authority to:
 
(a)           do any act in contravention of this Agreement;
 
(b)           do any act which would make it impossible to carry on the ordinary
business of the Company, except as otherwise provided in this Agreement;
 
(c)           possess Company assets, including the Property, or assign rights
in specific Company assets, for other than a Company purpose;
 
(d)           knowingly perform any act that would subject any Member to
liability for the obligations of the Company in any jurisdiction;
 
(e)           amend this Agreement or the Certificate; or
 
(f)           dissolve the Company.
 
3.1.5                Exculpation; Indemnification.
 
(a)           to the fullest extent permitted by applicable law, no Member or
Manager nor any officer, employee or agent of the Company, the Member or the
Manager (collectively, the “Covered Persons”) shall be liable to the Company or
to any Member or Manager provided such Covered Person acts in accordance with
its duties and responsibilities hereunder and provided its acts or omissions are
taken in good faith and within the scope of authority granted or reserved to
such Covered Person under this Agreement, and do not constitute fraud, gross
negligence, or willful misconduct.
 
(b)           To the fullest extent permitted by applicable law, each Covered
Person shall be indemnified, defended and held harmless by the Company from and
against any and all expenses (including reasonable attorneys’ fees), losses,
damages, liabilities, charges and claims of any kind or nature whatsoever,
incurred by such Covered Person in its capacity as a Covered Person, arising out
of or incidental to any act performed or omitted to be performed by such Covered
Person provided such Covered Person acts in accordance with its duties and
responsibilities hereunder and provided its acts or omissions are taken in good
faith and within the scope of authority granted or reserved to such Covered
Person under this Agreement, and do not constitute fraud, gross negligence, or
willful misconduct or a breach of this Agreement.
 
3.1.6           Compensation.  Compensation of the Manager will be fixed from
time to time by an affirmative vote of a Majority in Interest.
 
3.1.7           Resignation.  The Manager may resign at any time by giving
written notice to Members.  The resignation of a Manager takes effect upon
receipt of such notice or at such later time as is specified in such notice,
and, unless otherwise specified in such notice, the acceptance of such
resignation is not necessary to make it effective. The resignation of a Manager
does not affect the Manager’s rights as a Member and does not constitute a
withdrawal of a Member.
 
3.1.8           Vacancies.  Any vacancy of a Manager or Tax Matters Person
occurring for any reason will be filled by the affirmative vote of a Majority in
Interest. The Manager or Tax Matters

 
8

--------------------------------------------------------------------------------

 

Person elected to fill a vacancy shall hold office until such Manager’s or Tax
Matters Person’s death, resignation or removal, or until such Manager or Tax
Matters Person has become permanently disabled.
 
3.2           Consultation with and Approval Rights of Moody National.
 
So long as the Moody Guarantors have any outstanding guaranty of any
indebtedness of the Company, (a) the Manager shall in good faith consult with
Moody National and consider any proposals or recommendations of Moody National
regarding any possible refinancing of the Property and any sale of the Property
and (b) any sale of the Property shall require the consent of Moody National,
which consent shall not be unreasonably withheld. Moody National is an intended
third party beneficiary of this Section 3.2.
 
3.3           Appointment of Manager as Attorneys-In-Fact.
 
3.3.1           Manager As Attorney-in-Fact.  Each Member irrevocably
constitutes and appoints the Manager as such Member’s true and lawful attorney
and agent, with full power and authority in such Member’s name, place and stead,
to execute, acknowledge, deliver, file and record in the appropriate public
offices all certificates or other instruments (including without limitation
counterparts of this Agreement) which the Manager deems appropriate to qualify
or continue the Company as a limited liability company in the jurisdictions in
which the Company conducts business, including amendments to this Agreement
necessary to correct scriveners’ errors.
 
3.3.2           Survival of Appointment.  The appointment by all Members of the
Manager as attorneys-in-fact is deemed to be a power coupled with an interest,
in recognition of the fact that each of the Members will be relying upon the
Manager to act as contemplated by this Agreement in any filing and other action
by the Manager on behalf of the Company, and such power shall survive the death
or incapacity of any Person hereby giving such power and the Transfer by a
Member of all or part of a Membership Interest. The foregoing power of attorney
of a transferor Member will survive such Transfer only until such time as the
transferee shall have been admitted to the Company as a Member and all required
documents and instruments have been duly executed, filed and recorded to effect
such substitution. Any Person dealing with the Company may conclusively presume
and rely upon the fact that any such instrument executed by such agent and
attorney-in-fact is authorized, regular and binding without further inquiry.
 
4.  ALLOCATIONS AND DISTRIBUTIONS
 
4.1           Allocations of Profits and Losses.
 
4.1.1           Profits From Operations.  After giving effect to the special
allocations set forth in Section 4.1.4, Profits From Operations for any fiscal
year shall be allocated as follows:
 
(a)           First, among the Members in proportion to and to the extent of
Losses allocated to the Members pursuant to Section 4.1.3(c) until the aggregate
Profits From Operations allocated to the Members pursuant to this
Section 4.1.1(a) and Profits From Sale or Exchange allocated to the Member
pursuant to Section 4.1.2(a)  for such fiscal year and all previous fiscal years
is equal to the aggregate Losses allocated to the Members pursuant to
Section 4.1.3(c) for all previous fiscal years; and
 
(b)           Second, 14.17853% to Moody National and 85.82147% to the Members
in proportion to their Units.
 

 
9

--------------------------------------------------------------------------------

 

4.1.2           Profits From Sale or Exchange.  After giving effect to the
special allocations set forth in Section 4.1.4, Profits From Sale or Exchange
for any fiscal year shall be allocated as follows:
 
(a)           First, among the Members in proportion to and to the extent of
Losses allocated to the Members pursuant to Section 4.1.3(c) until the aggregate
Profits From Sale or Exchange allocated to the Members pursuant to this Section
4.1.2(a) and Profits From Operations allocated to the Member pursuant to
Section 4.1.1(a) for such fiscal year and all previous fiscal years is equal to
the aggregate Losses allocated to the Members pursuant to Section 4.1.3(c) for
all previous fiscal years;
 
(b)           Second, to Moody National until Moody National has been allocated
an amount equal to the Special Distribution; and
 
(c)           Third, 14.17853% to Moody National and 85.82147% to the Members in
proportion to their Units.
 
4.1.3           Losses.  After giving effect to the special allocations set
forth in Section 4.1.4, Losses for any fiscal year shall be allocated as
follows:
 
(a)           First, among the Members and Moody National in proportion to and
to the extent of Profits From Operations allocated to Moody National and the
Members pursuant to Section 4.1.1(b) and Profits from Sale or Exchange allocated
to Moody National and the Members pursuant to Section 4.1.2(c) until the
aggregate Losses allocated pursuant to this Section 4.1.3(a) for such fiscal
year and all previous fiscal years equals the aggregate Profits From Operations
allocated to the Members and Moody National pursuant to Section 4.1.1(b) for all
previous fiscal years and Profits from Sale or Exchange allocated to the Members
and Moody National pursuant to Section 4.1.2(c) for all previous fiscal years;
 
(b)           Second, to Moody National in proportion to and to the extent of
Profits From Sale or Exchange allocated to Moody National pursuant to
Section 4.1.2(b) until the aggregate Losses allocated pursuant to this
Section 4.1.4(b) for such fiscal year and all previous fiscal years equals the
aggregate Profits From Sale or Exchange allocated to Moody National pursuant to
Section 4.1.2(b) for all previous fiscal years; and
 
(c)           Third, to the Members in proportion to their Units, provided that
Losses shall not be allocated to any Member to the extent such allocation would
cause such Member to have an Adjusted Capital Account Deficit at the end of a
fiscal year.
 
4.1.4                Special Allocation Rules.
 
(a)           Limitation on Loss Allocation. Notwithstanding the provisions of
Section 4.1.4 hereof, if the amount of Loss that would otherwise be allocated to
a Member in any fiscal year under Section 4.1.4 hereof would cause or increase a
Member’s Adjusted Capital Account Deficit as of the last day of such fiscal
year, then a proportionate part of such Loss equal to such excess shall be
allocated to the other Members to the extent such allocation can be made without
violating the provisions of this Section 4.1.4(a) with respect to such other
Members.
 
(b)           Qualified Income Offset. Notwithstanding any provision hereof to
the contrary, if a Member unexpectedly receives in any fiscal year any
adjustment, allocation or distribution described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5), or (6), and if a Member has an Adjusted Capital
Account Deficit as of the last day of such fiscal year, then all items of income
and gain of the Company (consisting of a pro rata portion of each item of
Company income and gain) for such fiscal year

 
10

--------------------------------------------------------------------------------

 

(and, if necessary, for subsequent fiscal years) shall be allocated to the
Member in the amount and in the manner necessary to eliminate such Adjusted
Capital Account Deficit as quickly as possible.
 
(c)           Gross Income Allocation. Notwithstanding any provision hereof to
the contrary, if a Member has an Adjusted Capital Account Deficit as of the last
day of any fiscal year, then all items of income and gain of the Company
(consisting of a pro rata portion of each item of Company income and gain,
including gross income) for such fiscal year shall be allocated to such Member
in the amount and in the manner necessary to eliminate such Adjusted Capital
Account Deficit as quickly as possible.
 
(d)           Minimum Gain Chargeback.  Notwithstanding any provision hereof to
the contrary, any item of Company income or gain for any fiscal year (or any
portion of any such item) that is required to be allocated to the Members under
Regulations Sections 1.704-2(f) or 1.704-2(i)(4) shall be allocated to the
Members for such fiscal year in the manner so required by such Regulations,
including Regulations Section 1.704-2(j)(2).
 
(e)           Member Nonrecourse Deductions.  Notwithstanding any provision
hereof to the contrary, any Member Nonrecourse Deductions shall be specially
allocated to the Member who bears the economic risk of loss with respect to the
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(i)(1).
 
(f)           Adjusted Capital Account Deficit.  Notwithstanding the other
provisions of this Section 4.1.4, if the amount of Loss that would otherwise be
allocated to a Member in any fiscal year would cause an increase in a Member’s
Adjusted Capital Account Deficit as of the last day of such fiscal year, then a
proportionate part of such Loss equal to such excess shall be allocated to the
other Members to the extent such allocation can be made without violating the
provisions of this sentence with respect to such other Members.
 
(g)           Curative Allocations.  The allocations set forth in subsections
(a), through (e) of this Section 4.1.4 (the “Regulatory Allocations”) are
intended to comply with certain requirements of Sections 1.704-1(b) and 1.704-2
of the Regulations.  Notwithstanding any other provision of this Article 4, the
Regulatory Allocations shall be taken into account in allocating Profits, Losses
and items of Company income, gain, loss and deduction to the Members so that, to
the extent possible, the net amount of such allocations of Profits, Losses and
other items and the Regulatory Allocations to each Member shall be equal to the
net amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred.
 
4.1.5                Other Allocation Rules.
 
(a)           Allocations of Individual Items.  Except as otherwise provided in
this Agreement, all items of Company income, gain, loss, deduction for federal
and state income tax purposes, and any other allocations not otherwise provided
for, shall be divided among the Members in the same proportions as they share
Profits or Losses, as the case may be, for the year.
 
(b)           Allocation Within Period.  For purposes of determining the
Profits, Losses, or any other items allocable to any period, Profits, Losses,
and any such other items shall be determined on a daily, monthly, or other
basis, as determined by the Manager using any permissible method under Code
Section 706 and the Regulations thereunder.
 
(c)           Allocable Cash Basis Item.  Any “allocable cash basis item” of the
Company (as defined in Section 706(d) of the Code) for any fiscal year that is
required to be allocated to

 
11

--------------------------------------------------------------------------------

 
 
the Members in the manner provided in Section 706(d) of the Code must be
allocated to the Members in the manner so required.
 
(d)           Transfer of Membership Interests.  If one or more Membership
Interests are transferred during any fiscal year of the Company, the Company
income or loss attributable to such Membership Interests for such fiscal year
shall be allocated between the transferor and the transferee in any manner
permitted by law as they shall agree; provided, however, that if the Company
does not receive on or before January 31 of the year following the year in which
the transfer occurs written notice stating the manner in which such parties have
agreed to allocate such Company income or loss, then all such Company income or
loss shall be allocated between the parties based on the percentage of the year
each party was, according to the books and records of the Company, the owner of
record of the Company interest(s) transferred during that year.
 
4.1.6           Power of Manager to Vary Allocations of Profits and Losses.  It
is the intent of the Members that each Member’s allocable share of Profits and
Losses shall be determined and allocated in accordance with the provisions of
Section 4.1 to the fullest extent permitted by Section 704(b) of the Code, or
its statutory successor. However, if the Company is advised that the allocations
provided in Section 4.1 will not be respected for Federal income tax purposes,
the allocation provisions of this Agreement shall be deemed amended by the
Members in the manner and to the extent determined by the Manager, on advice of
accountants or legal counsel, to be in the best interest and consistent with the
economic sharing of the Members, but in no event shall such reallocation be
greater than the minimum reallocation necessary so that the allocation in this
Section 4.1.6 will be respected for Federal income tax purposes.
 
4.1.7           Tax Allocations.  In accordance with Code Section 704(c) and the
Regulations thereunder and with Section 1.704-1(b)(2)(iv)(f)(4) and
1.704-1(b)(4)(i) of the Regulations, income, gain, loss and deduction with
respect to any property contributed to the capital of the Company or property
revalued on the Company’s books and in the Capital Accounts shall, solely for
tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its initial Gross Asset Value, under any method selected
by the Manager.
 
4.1.8           No Capital Shift.  The parties to this Agreement intend no shift
in capital, as determined in accordance with Regulations Section 1.704-1(b),
from or to any Member, shall take place upon the issuance of any interest in the
Company. The parties to this Agreement agree that this Agreement shall be
amended by the Manager to the extent, if any, necessary or appropriate to
prevent such shift in capital, and to the extent, if any, necessary or
appropriate to ensure that the issuance of an interest in the Company does not
result in taxable income to the recipient of such interest immediately upon
issuance. The parties to this Agreement agree to take any action necessary or
appropriate to ensure that such amendment is effective for federal income tax
purposes.
 
4.2           Distributions.
 
4.2.1           Cash From Operations.  Cash From Operations with respect to each
calendar year shall be distributed 14.17853% to Moody National and 85.82147% to
the Members in proportion to their Units.
 
4.2.2           Cash From Sale or Exchange.  Cash From Sale or Exchange with
respect to each calendar year shall be distributed:

 
12

--------------------------------------------------------------------------------

 

(a)           First, to the Members in proportion to their Unreturned Capital
Contributions until their Unreturned Capital Contributions have been reduced to
zero;
 
(b)           Second, to Moody National until Moody National has been
distributed an amount equal to the Special Distribution; and
 
(c)           Thereafter, 14.17853% to Moody National and 85.82147% to the
Members in proportion to their Units.
 
4.3           Distribution Among Members.
 
If any Membership Interest is sold, assigned or transferred during any
accounting period, all distributions on or before the date of such Transfer will
be made to the transferor, and all distributions after such date will be made to
the transferee.
 
4.4           Amounts Withheld.
 
All amounts withheld pursuant to the Code or any provision of any state or local
tax law with respect to any payment or distribution to Members will be treated
as amounts distributed to Members pursuant to this Section 4.4 for all purposes
of this Agreement.
 
4.5           In Kind Distributions.
 
If any assets of the Company are distributed in kind, such assets will be
distributed to Members entitled to such distribution as tenants-in-common in the
same proportions as such Members would have been entitled to cash distributions.
 
4.6           Limitation Upon Distributions.
 
No distribution shall be made to Members if prohibited by the Delaware Act.
 
5.  TRANSFERS AND REDEMPTION RIGHTS
 
5.1           Transfer of Interests.
 
5.1.1           Restriction on Transfers.  Except as otherwise permitted by this
Agreement, no Member may Transfer all or any portion of such Member’s Membership
Interest.
 
5.1.2           Permitted Transfers.  A Member may Transfer all or part of its
Membership Interest only with the advance written consent of the Manager.
 
5.1.3                Prohibited Transfers.
 
(a)           Preserve Partnership Tax Status.  No Member shall be permitted to
transfer any portion of its interest in the Company or take any other action
that, in the judgment of the Manager, would materially increase the risk that
the Company would be treated as a “publicly traded partnership” within the
meaning of Code Section 7704 or to be classified as a corporation within the
meaning of Code Section 7701(a).
 
(b)           Technical Tax Terminations.  No Member shall be permitted to
transfer all or any portion of its interest in the Company or to take any other
action that would result in a
 

 
13

--------------------------------------------------------------------------------

 

termination of the Company within the meaning of Section 708(b)(1)(B) of the
Code, without the approval of the Manager.
 
(c)           Transfers that Trigger Tax Withholding.  Unless arrangements
concerning withholding are approved by the Manager (if such withholding is
required of the Company), no Member shall be permitted to transfer all or any
portion of its interest in the Company to any Person, unless such Person is a
United States Person as defined in Section 7701(a)(30) of the Code and is not
subject to withholding of any federal tax.
 
(d)           ERISA Limitations. No Member shall be permitted to transfer all or
any portion of its Company interest if such transfer will cause the assets of
the Company to be deemed “plan assets” under ERISA or the Code, or result in any
“prohibited transaction” under ERISA or the Code.
 
(e)           Effect of Prohibited Transfers.  Any purported Transfer of a
Membership Interest that is not a Permitted Transfer shall be null and void and
of no effect whatsoever; provided, however, if the Company is required by law to
recognize a Transfer that is not a Permitted Transfer, the interest transferred
is strictly limited to the transferor’s Economic Interest with respect to the
transferred Membership Interest, and any allocations and distributions of such
Economic Interest Owner may be applied (without limiting any other legal or
equitable rights of the Company) to satisfy any debts, obligations, or
liabilities for damages that the transferor or transferee of such interest may
have to the Company.
 
(f)           Indemnification for Prohibited Transfers.  In the case of a
Transfer or attempted Transfer of a Membership Interest that is not a Permitted
Transfer, the parties engaging or attempting to engage in such Transfer must
indemnify and hold harmless the Company and the other Members from all cost,
liability, and damage that any of such indemnified Persons may incur (including,
without limitation, incremental tax liability and lawyers’ fees and expenses) as
a result of such Transfer or attempted Transfer and efforts to enforce this
Agreement, including without limitation this Section 5.1.3.
 
5.1.4           Rights of Unadmitted Assignees.  A Person who acquires one or
more Membership Interests but who is not admitted as a substituted Member
pursuant to Section 5.1.5 is entitled only to become an Economic Interest Owner,
with a right to allocations and distributions with respect to such interests in
accordance with this Agreement, but has no right to any information or
accounting of the affairs of the Company, is not entitled to inspect the books
or records of the Company, and does not have any of the voting rights, rights to
participate in the management of the Company or other rights of a Member under
the Act or this Agreement.
 
5.1.5           Admission of Interest Holders as Members.  Subject to the other
provisions of this Section 5.1, a transferee of a Membership Interest may be
admitted to the Company as a substituted Member only upon satisfaction of the
following conditions:
 
(a)           The Membership Interest with respect to which the transferee is
being admitted was acquired by means of a Permitted Transfer as set forth in
Section 5.1.2;
 
(b)           The transferee becomes a party to this Agreement as a Member and
executes such documents and instruments as the Manager deems necessary or
appropriate to confirm such transferee as a Member and such transferee’s
agreement to be bound by the terms and conditions of this Agreement;
 

 
14

--------------------------------------------------------------------------------

 

(c)           The transferee pays or reimburses the Company for all reasonable
legal, filing, and publication costs that the Company incurs in connection with
the admission of the transferee as a Member with respect to the transferred
Membership Interests;
 
(d)           If the transferee is not a sui juris human being, the transferee
provides the Company with evidence satisfactory to counsel for the Company of
the authority of the transferee to become a Member and to be bound by the terms
and conditions of this Agreement; and
 
(e)           A Majority in Interest of the Members consent to the admission of
the transferee as a new Member.
 
5.2           Additional Members. No new Member shall be entitled to any
retroactive allocation of losses, income or expense deductions incurred by the
Company. The Manager may, at its option, at the time a Member is admitted, close
the Company books (as though the Company’s tax year had ended) or make pro rata
allocations of loss, income and expense deductions to a new Member for that
portion of the Company’s tax year in which a Member was admitted in accordance
with the provisions of Code Section 706(d).
 
5.3           Withdrawal. Except as otherwise provided in this Agreement, a
Member may not withdraw from the Company, unless the withdrawal is consented to
by the Manager. Any other voluntary withdrawal constitutes a breach of this
Agreement for which the Company and other Members have the remedies provided
under applicable law (including damages for breach of this Agreement and
forfeiture of the withdrawing Member’s interest in the Company’s goodwill), but
will nonetheless be effective after three months’ written notice delivered to
the other Members. In the event a Member withdraws, whether with or without
consent, the withdrawing Member is not entitled to receive the fair value of
his, its or her Membership Interest, except as, and to the extent approved by
the Manager. Any prohibited Transfer of Membership Interests, including
Transfers required by law to be recognized in contravention of Section 5.1 of
this Agreement, shall be treated as a deemed withdrawal of the transferring
Member in violation of this Agreement. Such a transferor shall cease to be a
Member of the Company.
 
6.  RESERVED
 
7.  DEFINITIONS AND MISCELLANEOUS
 
7.1           Definitions. As used in this Agreement, the following terms shall
have the following meanings:
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:
 
(a)           Such Capital Account shall be increased to reflect the amounts, if
any, which such Member is obligated to restore to the Company or is treated or
deemed to be obligated to restore pursuant to Regulations Sections 1.704-2(g)(1)
and 1.704-2(i)(5); and
 
(b)           Such Capital Account shall be reduced to reflect any items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
 

 
15

--------------------------------------------------------------------------------

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
 
“Agreement” means this Limited Liability Company Operating Agreement, as it may
be amended.
 
“Applicable Federal Rate” means, depending upon the initial payment period as
described in the applicable section, the annual federal short term rate of
interest or the annual federal midterm rate of interest, as appropriate,
described in Section 1274(d) of the Code.
 
“Capital Account” means with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:
 
(a)           To each Member’s Capital Account there shall be credited such
Member’s Capital Contributions, such Members’ distributive share of Profits and
any items in the nature of income or gain which are specially allocated pursuant
to Section 4.1.4 hereof, and the amount of any Company liabilities assumed by
such Member or which are secured by any Company Property distributed to such
Member;
 
(b)           To each Member’s Capital Account there shall be debited the amount
of cash and the Gross Asset Value of any Company Property distributed to such
Member pursuant to any provision of this Agreement, such Member’s distributive
share of Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Section 4.1.4 hereof, and the amount of any
liabilities of such Member assumed by the Company or which are secured by any
property contributed by such Member to the Company;
 
(c)           Subject to the provisions of this Agreement, in the event any
interest in the Company is transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred interest; and
 
(d)           In determining the amount of any liability for purposes of clauses
(a) and (b) of this definition, there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and Regulations.
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. The Manager may modify the manner in which Capital
Accounts are computed to the extent the Manager reasonably determines that such
modification is necessary in order to comply with such Regulations, provided
that such modification is not likely to have a material effect on the amounts
distributable to a Member hereunder upon the dissolution of the Company in
accordance with Section 1.4.
 
 “Capital Contributions” means with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Company with respect to the Membership Interest held by such Member.
 
“Certificate” means the Certificate of Formation of the Company, duly filed with
the Secretary of State of the State of Delaware, as amended.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.

 
16

--------------------------------------------------------------------------------

 

“Company” means MNHP NOTE HOLDER, LLC, a limited liability company organized
under the laws of the State of Delaware.
 
“Company Minimum Gain” shall have the meaning set forth in Section 1.704-2(b)(2)
of the Regulations;
 
“Covered Persons” shall have the meaning set forth in Section 3.1.5.
 
“Delaware Act” or “Act” means the Delaware Limited Liability Company Act, as
amended.
 
“Depreciation” shall mean, for each fiscal year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis,
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Manager.
 
“Cash From Operations” shall mean the net amount of cash received by the Company
from its operations, other than Capital Contributions and items taken into
account in Cash From Sale or Exchange, that the Manager deems available for
distribution, taking into account all Company debts, liabilities, expenses, and
obligations then due and amounts the Manager determines necessary or advisable
to place into reserves.
 
“Cash From Sale or Exchange” shall mean the net amount of cash proceeds received
by the Company from a sale, exchange, refinancing or other disposition of the
Property that the Manager deems available for distribution, taking into account
all Company debts, liabilities, expenses, and obligations then due and amounts
the Manager determines necessary or advisable to place into reserves.
 
“Distribution” shall refer to any money or other property transferred without
consideration (other than repurchased Units) to Members or Economic Interest
Owners with respect to their interests or Units in the Company, but shall not
include any payments to the Manager pursuant to Section 3.16.
 
 “Economic Interest’ means a Member’s or Economic Interest Owner’s share of the
Company’s Profits, Losses and distributions pursuant to this Agreement and the
Delaware Act, but shall not include any right to information, to an accounting
of the affairs of the Company, to inspect the books or records of the Company,
to receive notice of any meetings of Members, or to vote on, consent to or
otherwise participate in any decision of the Members.
 
“Economic Interest Owner” means the owner of an Economic Interest who is not a
Member.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Event of Insolvency” shall occur when an order for relief against the Manager
is entered under Chapter 7 of the federal bankruptcy law, or (A) the
Manager:  (1) makes a general assignment for the benefit of creditors, (2) files
a voluntary petition under the federal bankruptcy law, (3)

 
17

--------------------------------------------------------------------------------

 

files a petition or answer seeking for that Manager a reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation, (4) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against the Manager in any proceeding of this nature, or (5) seeks,
consents to, or acquiesces in the appointment of a trustee, receiver, or
liquidator of that Manager or of all or a substantial part of that Manager’s
properties, or (B) the expiration of 60 days after either (1) the commencement
of any proceeding against the Manager seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law, or regulation, if the proceeding has not been dismissed, or (2)
the appointment without the Manager’s consent or acquiescence of a trustee,
receiver, or liquidator of the Manager or of all or any substantial part of the
Manager’s properties, if the appointment has not been vacated or stayed (or if
within 60 days after the expiration of any such stay, the appointment is not
vacated).
 
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
 
(a)           The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the fair market value of such asset, as determined by
the Manager;
 
(b)           The Gross Asset Values of each item of Company Property shall be
adjusted to equal its gross fair market value, as determined by the Manager, as
of the following times: (i) the acquisition of an additional interest in the
Company by any new or existing Member either in exchange for more than a de
minimis Capital Contribution; (ii) the acquisition of an interest in the Company
(other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company by any new or existing Member or
by any new Member in anticipation of being a Member; (iii) the distribution by
the Company to a Member of more than a de minimis amount of Company Property;
and (iv) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); provided, however, that if Gross Asset Values are
adjusted as provided herein the Member’s Capital Accounts shall be restated in
accordance with Regulations Section 1.704-1(b)(2)(iv)(f) and that adjustments
pursuant to clauses (i) - (iii) above shall be made only if the Manager
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company;
 
(c)           The Gross Asset Value of any Company Property distributed to any
Member shall be its fair market value as determined by the Member and the
Company on the date of distribution; and
 
(d)           The Gross Asset Values of Company Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such Company
Property pursuant to Code Section 734(b) or Code Section 743(b) but only to the
extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this clause
(d) of this definition to the extent the Manager determines that an adjustment
pursuant to clause (b) of this definition is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to clause (d) of this definition.
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clauses (a), (b) or (d) of this definition, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.
 

 
18

--------------------------------------------------------------------------------

 

“Initial Capital Contribution” means any Capital Contribution made pursuant to
Sections 2.3.1 and 2.3.2.
 
 “Losses” has the meaning set forth herein under “Profits” and “Losses.”
 
“Majority in Interest’ means Members owning more than 50% of the outstanding
Percentage Interests.
 
“Manager” means the Person or Persons described in Section 3.1.2 of this
Agreement.
 
“Member Nonrecourse Debt Minimum Gain” shall have the meaning set forth in
Section 1.704-2(0(2) of the Regulations.
 
“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).
 
“Members” means collectively, each of the parties who signs a counterpart of
this Agreement as a Member, and each of the parties who may hereafter become
Members. “Member” means any of the Members.
 
“Membership Interest” means a Member’s entire interest in the Company, including
such Member’s Economic Interest, the right to participate in the management of
the business and affairs of the Company, and the right to vote on, consent to,
or otherwise participate in any decision or action of or by the Members granted
pursuant to this Agreement or the Delaware Act. To the extent the Members’
Membership Interests changes and Members are added or withdraw, such changes
will be reflected in the Company’s books and records without the requirement of
amending this Agreement.
 
“Moody Guarantors” means Moody National and Moody National Management, L.P., a
Texas limited partnership.
 
 “Nonrecourse Debt’ means a nonrecourse liability as set forth in Regulations
Section 1.704-2(b)(3).
 
“Officer” means a duly appointed officer of the Company.
 
 “Percentage Interest’ means a Member’s percentage interest in the Company as
expressed on Exhibit “A” to this Agreement.  To the extent the Members’
Percentage Interests changes and Members are added or withdraw, such changes
will be reflected in the Company’s books and records without the requirement of
amending this Agreement.
 
“Permitted Transfer” means a Transfer of a Membership Interest as described in
Section 5.1.2.
 
“Person” means any individual, partnership, corporation, trust, unincorporated
association, joint venture, limited liability company or other entity or any
government, governmental agency or political subdivision.
 
“Profits” and “Losses” means, for each fiscal year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated

 
19

--------------------------------------------------------------------------------

 

separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:
 
(a)           Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition shall be added to such taxable income or loss;
 
(b)           Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definition, shall be subtracted
from such taxable income or loss;
 
(c)           In the event the Gross Asset Value of any Company asset is
adjusted pursuant to clauses (b) or (c) of that definition, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profits or Losses;
 
(d)           Gain or loss resulting from any disposition of Company Property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Company Property
disposed of, notwithstanding that the adjusted tax basis of such Company
Property differs from its Gross Asset Value;
 
(e)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period,
computed in accordance with the definition of Depreciation herein; and
 
(f)           Notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Section 4.1.4 hereof shall not be
taken into account in computing Profits or Losses.
 
“Property” shall have the meaning set forth in Section 1.3.
 
“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such Regulations may be amended (including
corresponding provisions of succeeding regulations).
 
“Special Distribution” means an amount equal to 14.17853% of all distributions
made to all Members and Moody National (including all prior distributions).
 
“State Acts” shall have the meaning set forth in Section 1.1.2(a).
 
“Tax Matters Person” means REIT Member, who is the Member designated to act on
behalf of the Company as the “tax matters partner” within the meaning of that
term in Code Section 6231(a)(7) in administrative and judicial proceedings
relating to the determination of Company items of income, deduction, and credit
for federal income tax purposes.
 
“Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
pledge, hypothecation, or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, pledge, hypothecate, or otherwise dispose of,
whether for consideration or gratuitously.

 
20

--------------------------------------------------------------------------------

 

“Unit” shall represent an interest in the Company entitling the owner of the
Unit if admitted as a Member to the respective voting and other rights afforded
to a Member, and affording to such Member a share in Profits, Losses and
Distributions as provided for in this Agreement.
 
“Unreturned Capital Contributions” shall mean each Member’s aggregate Capital
Contributions less cumulative distributions to date made to the Member pursuant
to Sections 4.2.1 and 4.2.2.
 
7.2           Miscellaneous.
 
7.2.1           Notices.  All notices, demands, requests, consents or other
communications required or permitted to be given or made under this Agreement
must be in writing and signed by the party giving the same and are deemed given
or made (a) two (2) days after being mailed by certified or registered mail,
postage prepaid, (b) when transmitted via facsimile, graphic scanning or other
telegraphic communication, (c) when hand delivered, or (d) one (1) day after
being sent by overnight delivery service, in each case to the intended recipient
as indicated on Exhibit A to this Agreement or to any other address of which
prior written notice has been given.
 
7.2.2           Severability.  In the event of the invalidity of any provision
of this Agreement, such provision is deemed stricken from this Agreement, which
will continue in full force and effect as if the offending provision were never
a part of this Agreement.
 
7.2.3           Captions.  Captions contained in this Agreement are inserted
only as a matter of convenience and for reference and in no way define, limit,
extend or prescribe the scope of this Agreement or the intent of any provision.
 
7.2.4           Person and Gender.  The masculine gender includes the feminine
and neuter genders and the singular includes the plural.
 
7.2.5           Benefits and Burdens.  The restrictions on assignment contained
in Section 5.1 and the terms and provisions of this Agreement are binding upon,
and inure to the benefit of, the successors, assigns, personal representatives,
estates, heirs and legatees of Members.
 
7.2.6           Applicable Law.  Notwithstanding the place where this Agreement
may be executed by any of the parties, the parties expressly agree that all the
terms and provisions of this Agreement are construed under and governed by the
laws of the State of Delaware.
 
7.2.7           Entire Agreement.  This Agreement, together with its Exhibit,
constitutes the entire agreement of the parties with respect to matters set
forth in this Agreement and supersedes any prior understanding or agreement,
oral or written, with respect to such matters.
 
7.2.8           Agreement in Counterparts.  This Agreement may be executed in
several counterparts and all so executed constitute one Agreement, binding on
all the parties, notwithstanding that all the parties are not signatories to the
original or the same counterpart.
 
7.2.9           Amendment.  Any amendment to this Agreement must be in writing
signed by all Members.
 
7.2.10           Further Assurances.  Each Member agrees to execute and deliver
all such further instruments and do all such further acts as the Manager deems
advisable to effectuate this Agreement.

 
21

--------------------------------------------------------------------------------

 

7.2.11           Restriction on Company Activities.  It is mutually agreed and
understood that certain actions, if taken by the Company, could have seriously
adverse tax or other economic consequences to the Members. In order to avoid
such consequences, notwithstanding any other provision of this Agreement, the
Members hereby agree as follows:
 
(a)           The Members acknowledge that the REIT Member’s general partner is
or will elect to be treated as a real estate investment trust (a “REIT”) under
Section 856 of the Code and that REIT Member’s status and taxation as a REIT
will be affected by the nature of the income and assets of the Company. So long
as the general partner of REIT Member or any Affiliate of REIT Member is a REIT:
(i) except with the express prior written consent of REIT Member, the Company
shall not take any action which (a) could, in the reasonable judgment of REIT
Member, adversely affect the ability of REIT Member to continue to qualify as a
REIT, or (b) could, in the reasonable judgment of REIT Member, subject REIT
Member to any additional taxes under Sections 857 or 4981 of the Code; (ii)
except with the express prior written permission of REIT Member, no services
shall be provided directly by the Company to, or for the benefit of, tenants of
the Property unless such services are provided by a “taxable REIT subsidiary” as
defined in Section 856(1) of the Code or an “independent contractor” as defined
in Section 856(d)(3) of the Code with respect to REIT Member.
 
(b)           So long as the general partner of REIT Member or any Affiliate of
REIT Member is a REIT, without the express prior written consent of REIT Member,
the Company shall neither acquire, nor own, directly or indirectly, any
“securities” other than securities that constitute real estate assets within the
meaning of Code Section 856(c)(5)(B), Government securities, or securities that
are not considered securities pursuant to Code Section 856(m).
 
(c)           Without the express prior written consent of both Members, the
Company shall not elect to be treated as other than a partnership or disregarded
entity for federal tax purposes.
 
(d)           Without the express prior written consent of both Members, the
Company shall not actively market and hold for sale subdivided lots or
condominium units.
 

 
22

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.
 

   
REIT MEMBER:
         
MOODY NATIONAL OPERATING PARTNERSHIP I, L.P., a Delaware limited partnership
         
By:
Moody National REIT I, Inc., a Maryland corporation, its general partner
                     
By:
/s/ Brett C. Moody
       
Brett C. Moody, President
                       
MOODY NATIONAL:
         
MOODY NATIONAL MORTGAGE CORPORATION, a Texas corporation
               
By:
/s/ Brett C. Moody
     
Brett C. Moody, President
                           
HP GRAPEVINE TRUST MEMBERS:
               
/s/ John L. Coles
               
/s/ Josh Purcell
               
/s/ [Illegible]
               
/s/ [Illegible]
     




 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
MNHP NOTE HOLDER, LLC
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
 
Member’s Names, Addresses, and Federal Identification Numbers
Initial Capital Contributions
Percentage Interest
REIT MEMBER:
Moody National Operating Partnership I, L.P.
6363 Woodway, Suite 110
Houston, Texas 77057
Telephone: 713-977-7500
Fax: 713-977-7505
FEIN:
$1,169,000
74.31504%
 
HP GRAPEVINE TRUST MEMBERS:
 
$181,000
11.50643%
                         
MOODY NATIONAL:
Moody National Mortgage Corporation
6363 Woodway, Suite 110
Houston, Texas 77057
Telephone: 713-977-7500
Fax: 713-977-7505
FEIN:
$0
14.17853%
TOTALS
$1,350,000
100%


